Opinions of the United
1996 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-2-1996

United States v. CDMG Realty Co
Precedential or Non-Precedential:

Docket 95-5505




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1996

Recommended Citation
"United States v. CDMG Realty Co" (1996). 1996 Decisions. Paper 39.
http://digitalcommons.law.villanova.edu/thirdcircuit_1996/39


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1996 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT
                         ___________

                           NO. 95-5505
                           ___________

UNITED STATES OF AMERICA

   v.

CDMG REALTY CO., a limited partnership; HELEN E. RINGLIEB,
individually, and as general partner in CDMG REALTY CO.;
HMAT ASSOCIATES, INC.; TOWNSHIP OF PARSIPPANY-TROY HILLS;
ALLIED-SIGNAL, INC; BEAZER MATERIALS & SERVICES, INC.;
CIBA-GEIGY CORPORATION; HOECHST CELANESE CORP.; OCCIDENTAL
CHEMICAL CORP.; PFIZER, INC.; CARL GULICK, INC.; BECTON
DICKINSON, INC.; WARNER-LAMBERT COMPANY; AMERICAN TELEPHONE
AND TELEGRAPH COMPANY; BROWNING-FERRIS INDUSTRIES OF NORTH
JERSEY, INC.; INDUSTRIAL CIRCUITS COMPANY; AUTOMATIC SWITCH
COMPANY; ROWE INTERNATIONAL INC. HOSOKAWA MICRON INTERNATIONAL
INC.; SCOVILL INC.; K-H CORPORATION ON BEHALF OF MAGOR CAR;
LESLIE CONTROLS COMPANY, INC.; NESOR ALLOY CORPORATION; SANDOZ
PHARMACEUTICALS CORPORATION; KIDDE INDUSTRIES, INC. (named
in the complaint as Hanson Industries); RAYONIER INC.,
(formerly ITT Rayonier, Inc.); WAGNER ELECTRIC CORPORATION
(named in the Complaint as Cooper Industries, Inc.); THE
SHERWIN-WILLIAMS COMPANY; KDI/TRIANGLE ELECTRONCIS, INC.;
STATE OF NEW JERSEY DEPARTMENT OF TRANSPORTATION; JOHN DUSENBURY
COMPANY; SAFETY LIGHT CORPORATION, (named in the complaint as USR
Industries, Inc.); THE BOC GROUP, INC.; L.E. CARPENTER & CO.;
THE MENNEN COMPANY; METEM CORPORATION; NSK CORPORATION; CERAMIC
MAGNETICS, INC.; AIR PRODUCTS & CHEMICALS, INC.; ROCKLAND
CORPORATION; SIKA CORPORATION; CARBONE USA CORPORATION;
NEW JERSEY TRANSIT CORPORATION; NEW JERSEY BUS OPERATIONS, INC.

   v.

THE SHARKEY LANDFILL AGREEMENT GROUP, an organization of
Defendants in Civil Action Number 89-4246 (NHP), for
themselves and on behalf of other Settling Defendants whose
contribution claims they may assert pursuant to an
assignment of rights and HOECHST CELANESE CORPORATION, one of
its members; BEAZER MATERIALS & SERVICES, INC.; OCCIDENTAL
CHEMICAL
CORPORATION; HMAT ASSOCIATES, INC.,

                                         Third-Party Plaintiffs
   v.

ADRON, INC.; AMERACE CORPORATION and SEQUA CORPORATION;
AIR PRODUCTS & CHEMICALS, INC.; BASIC, INC.; THE BOC GROUP, INC.;
CARBONE U.S.A. CORP.; CERAMIC MAGNETICS, INC.; COLLOID CHEMICAL,
INC.; COOPER INDUSTRIES, INC.; HANSON INDUSTRIES; INTERNATIONAL
ENGRAVING CORP.; INTERNATIONAL PAPER COMPANY; ITT RAYONIER, INC.;
JOHN DUSENBERY COMPANY, INC.; KDI/TRIANGLE ELECTRONICS INC.;
L.E. CARPENTER & CO.; LITTON SYSTEMS, INC.;
THE MENNEN COMPANY; METEM CORPORATION;
NEW JERSEY TRANSIT CORPORATION; NEW JERSEY TRANSIT BUS COMPANY,
INC.; NSK CORPORATION; OLD DEERFIELD FABRICS, INC.;
PANTASOTE INC.; PQ CORPORATION; PRECISION MANUFACTURING CO., INC;
ROCKLAND CORPORATION: SANDOZ PHARMACEUTICALS CORPORATION; THE
SHERWIN-WILLIAMS COMPANY; SIKA CORPORATION; USR INDUSTRIES, INC.
and TOWNSHIP OF BLOOMFIELD; TOWN OF BOONTON; TOWNSHIP OF BOONTON;
BOROUGH OF BUTLER; TOWNSHIP OF THE BOROUGH OF CALDWELL;
TOWNSHIP OF CHATHAM; CITY OF CLIFTON; TOWNSHIP OF DENVILLE;
TOWN OF DOVER; TOWNSHIP OF EAST HANOVER; COUNTY OF ESSEX;
TOWNSHIP OF FAIRFIELD; TOWNSHIP OF GLEN RIDGE BOROUGH;
BOROUGH OF HALEDON; TOWNSHIP OF HANOVER; CITY OF JERSEY CITY;
BOROUGH OF KINNELON; BOROUGH OF LINCOLN PARK;
TOWNSHIP OF LITTLE FALLS; TOWNSHIP OF LIVINGSTON; TOWNSHIP
OF MILLBURN; TOWNSHIP OF MINE HILL; TOWNSHIP OF MONTCLAIR;
TOWNSHIP OF MONTVILLE; TOWNSHIP OF MORRIS; TOWN OF MORRISTOWN;
BOROUGH OF MOUNTAIN LAKES; TOWNSHIP OF PEQUAMNOCK; BOROUGH OF
POMPTON LAKES; BOROUGH OF PROSPECT PARK; TOWNSHIP OF RANDOLPH;
BOROUGH OF RIVERDALE; TOWNSHIP OF ROCKAWAY; CITY OF SUMMIT;
BOROUGH OF TOTOWA; BOROUGH OF VICTORY GARDENS; TOWNSHIP OF WEST
CALDWELL; TOWNSHIP OF WEST ORANGE; BOROUGH OF WHARTON; VINCENT
APICE AND SON; FRANK M. BACE DISPOSAL, INC.; CALDWELL TRUCKING
CO., INC.; CARNER BROS., INC; CENTRAL WASTE AND MILL SERVICE,
INC.; CHATHAM DISPOSAL COMPANY; CHEM-QUID DISPOSAL, INC.;
CARMEL CHIULLO; JOHN COSTA; JOSEPH DEFRIETAS; DELL & SONS;
DENVILLE DISPOSAL CO., INC.; DIMARCO SANITATION; SAM FIORENZO;
FRANK'S SANITATION SERVICE; GARBCO ASSOCIATES, INC.; B. HORSTMANN
SEPTIC TANK SERVICE; DANIEL JACKSON; J.M.S. SANITATION CO.;
R. LOBOSCO AND SONS, INC.; MARANGI SANITATION, INC.;
FRANK J. MARINARO; MERCER WASTE REMOVAL CO.;
ANTHONY MIELE; MORRIS COUNTY; WEST ESSEX DISPOSAL CO., INC.;
STATE OF NEW JERSEY DEPARTMENT OF TRANSPORTATION;
HELEN ELAINE RINGLIEB and TOWNSHIP OF ESSEX FELLS;
HARDING TOWNSHIP; MADISON BOROUGH;
BOROUGH OF NEW PROVIDENCE; ROSELAND BOROUGH; UNION COUNTY;
WAYNE TOWNSHIP; DOWEL ASSOCIATES, a general partnership;
HERBERT M. IRIS, individually and as a general partner in DOWEL
ASSOCIATES; LESTE Z. LIEBERMAN, individually and as general
partner in DOWEL ASSOCIATES,
                                        Third-Party Defendants

(Newark N.J. D.C. Civil No. 89-cv-04246)


STATE OF NEW JERSEY DEPARTMENT OF ENVIRONMENTAL PROTECTION

   v.


CIBA-GEIGY CORPORATION, INC.; CURTISS-WRIGHT CORPORATION;
HOECHST-CELANESE CORPORATION; KETCHAM AND MC DOUGALL, INC.;
PFIZER, INC.; OCCIDENTAL PETROLEUM CORPORATION; KOPPERS
COMPANY, INC.; SHARKEY FARMS, INC.; NICHOLAS ENTERPRISES,
INC.; PARKER CHEMICAL COMPANY; CHEMICAL WASTE MANAGEMENT, INC.

(NEWARK N.J. D.C. Civil No. 89-cv-04281)

                  HMAT Associates, Inc., Appellant
             _________________________________________

           On Appeal From the United States District Court
                    For the District of New Jersey
              _________________________________________

                        Argued: March 18, 1996

Before:    BECKER, McKEE, and McKAY,
                           Circuit Judges.

                 (OPINION FILED: SEPTEMBER 27, 1996)


JAMES J. PERICONI, ESQUIRE (ARGUED)
Periconi & Rothberg, P.C.
230 Park Avenue, Suite 615
New York, NY 19169

Attorneys for Third-Party Plaintiff/Appellant


DAVID B. FARER, ESQUIRE (ARGUED)
JOHN P. QUIRKE, ESQUIRE
Farer Siegal Fersko
A Professional Association
600 South Avenue
P.O. Box 580
Westfield, NJ 07091

Attorneys for Third-Party Defendants/Appellees
                    _________________________

                        ORDER AMENDING OPINION
                      _________________________

           The opinion in the above case should be amended as
follows:
         The name of R. Bruce Morrison, Esquire listed as
Counsel for Third-Party Defendants/Appellees should be deleted.
                                BY THE COURT:

                                  /s/ Edward R. Becker
                                         Circuit Judge


DATED: October 2, l996